   Case 3:21-mj-00076-EWH Document 1 Filed 05/28/21 Page 1 of 2 PageID# 1




                         IN THE UNITED STATES DISTRICT COURT

                         FOR THE EASTERN DISTRICT OF VIRGINIA

                                        Richmond Division


UNITED STATES OF AMERICA,                              )                      76
                                                           CRIMINAL NO. 3:21mj____
                                                       )
       v.                                              )
                                                       )
ERICK E. WOOD,                                         )
                                                       )
               Defendant.                              )



                                  CRIMINAL INFORMATION

       THE UNITED STATES ATTORNEY CHARGES THAT:

At all relevant times:

       1. The defendant, ERICK E. WOOD, was on Fort Lee, Virginia, in the Eastern District

of Virginia.

       2. Fort Lee, Virginia is property administered by the Department of Defense and is

within the special territorial jurisdiction of the United States and this Court.



                                           COUNT ONE

                                     (Citation No. E1278575)

       On or about April 30, 2021, at Fort Lee, Virginia, property administered by the

Department of Defense, in the Eastern District of Virginia, and within the special territorial

jurisdiction of the United States and this Court, defendant, ERICK E. WOOD, did carry about

his person, hidden from observation a pistol, revolver, or other weapon intended to propel a

missile of any kind by action of an explosion of any combustible material.
   Case 3:21-mj-00076-EWH Document 1 Filed 05/28/21 Page 2 of 2 PageID# 2




(In violation of Title 18, United States Code, Section 13, assimilating the 1950 Code of Virginia,

as amended, Section 18.2-308).



                                          COUNT TWO

                                     (Citation No. E1278469)

       On or about April 30, 2021, at Fort Lee, Virginia, property administered by the

Department of Defense, in the Eastern District of Virginia, and within the special territorial

jurisdiction of the United States and this Court, defendant, ERICK E. WOOD, was found within

Fort Lee after being ordered not to enter the installation.

(In violation of Title 18, United States Code, Section 1382).




                                                RAJ PAREKH
                                                ACTING UNITED STATES ATTORNEY


                                           By: __________/s/_______________
                                                Stuart A. Hamm
                                                Special Assistant United States Attorney
                                                United States Attorney’s Office
                                                919 East Main Street, Suite 1900
                                                Richmond, VA 23219
                                                Phone: (804) 765-1537
                                                Fax: (804) 765-1950
                                                stuart.a.hamm.mil@mail.mil
